Citation Nr: 0123358	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  95-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to increased payment of improved death pension 
benefits.  

(The issue of entitlement to service connection for the cause 
of the veteran's death is the subject of a separate Board 
decision.)



REPRESENTATION

Appellant represented by:	Fred. D. Way III, Attorney


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1944 to March 1945.  
He died in September 1993; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 decision by the RO 
that awarded the appellant VA improved death pension benefits 
in an amount that she asserts is incorrect.  


REMAND

The Board notes initially that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The appellant has been awarded VA improved death pension 
benefits; however, she disagrees with the amount paid to her.  
Thus, the Board's analysis in this case is limited solely to 
the question of whether her income warrants payment of 
benefits in excess to those paid to her.  Governing legal 
criteria provide that payments to the appellant of any kind 
from any source, will be counted as income for the 12-month 
period in which it is received, unless excluded elsewhere in 
the laws and regulations.  38 C.F.R. §§ 3.271, 3.272 (2000).  
The appellant's benefits from the Social Security 
Administration are clearly countable as income for improved 
death pension purposes under 38 C.F.R. § 3.271 and the record 
indicates that such benefits are currently the appellant's 
sole source of income.  

The pertinent regulations also state that unreimbursed 
medical expenses will be excluded from the computation of 
income when they are in excess of 5 percent of the applicable 
maximum death pension rate in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g)(2).  The evidence currently of record 
indicates that the appellant has not reported any 
unreimbursed medical expenses during the entire period of her 
receipt of VA improved death pension benefits.  However, 
nothing in the claims folder clearly establishes that the 
appellant has ever been advised of the provisions of 
38 C.F.R. § 3.327(g) regarding the exclusion from income of 
unreimbursed medical expenses.  In view of this and given the 
recently enacted statutory provisions of the VCAA and the 
implementing regulations, further development by the RO is 
necessary prior to further appellate consideration of the 
issue of entitlement to increased payment of improved death 
pension benefits.  

This case is therefore REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate action 
to inform the appellant of the exclusions 
from income for purposes of determining 
improved pension benefits under 38 C.F.R. 
§ 3.272, especially those exclusions 
pertaining to unreimbursed medical 
expenses under subsection (g) of that 
provision.  

2.  Thereafter, if the appellant provides 
evidence of expenses qualifying as an 
exclusion from income under 38 C.F.R. 
§ 3.272, the RO should audit the 
appellant's improved death pension 
account, following which the RO should 
recalculate the amount of the appellant's 
improved death pension benefits and, if 
appropriate, adjust payment accordingly.  

3.  In the event that the claim continues 
to be denied, the appellant and her 
representative should be provided a 
supplemental statement of the case with 
respect to this matter and afforded an 
appropriate period to respond.  The case 
should then be returned to this Board for 
further appellate consideration of this 
matter.   

No action is required by the appellant until she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence, comply with the VCAA, and 
readjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



